Exhibit 23.1 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S CONSENT We consent to the inclusion in this Registration Statement of SG Blocks, Inc. on Form S-1 of our report dated September 16, 2011 with respect to our audits of the financial statements of SG Blocks, Inc. as of December 31, 2010 and 2009 and for the years ended the ended, which report appears in the Prospectus, which is part of this Registration Statement. We also consent to the reference to our Firm under the heading “Experts” in such Prospectus. /s/ Marcum llp Marcum llp New York, New York December 5, 2011
